COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Terry Smith v. The State of Texas

Appellate case numbers: 01-12-00661-CR, 01-12-00662-CR, 01-12-00663-CR

Trial court case number: 10DCR055807A (Counts I, II, III)

Trial court:              400th District Court of Fort Bend County

       Appellant’s motion for en banc reconsideration is denied.


       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                       Acting for the Court

En Banc Court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.


Date: April 10, 2014